                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                      :
SUBPOENA TO TERRY KEEBAUGH                  :      MISC. ACTION
                                            :
SUSAN E. CONREY                             :
                                            :
      v.                                    :
                                            :
IBM CORPORATION                             :      NO. 19-163

                               MEMORANDUM OPINION

Savage, J.                                                            November 5, 2019

      Pursuant to Federal Rule of Civil Procedure 45(d)(3)(A)(iii), defendant IBM

Corporation moves to quash a subpoena issued by plaintiff Susan Conrey commanding

a former IBM employee to produce documents that had been produced subject to a

protective order in an action against IBM in the Southern District of New York. IBM argues

that Conrey has already sought many of these documents from IBM in her underlying

action in the District of New Jersey, and that the documents are privileged under a

stipulated protective order entered in the New York case. Conrey contends that IBM’s

motion to quash is untimely and IBM has failed to meet its burden of showing the

requested documents are privileged or that any harm will result from disclosure.

      We conclude that IBM’s motion to quash is untimely, but the untimeliness is

excused for good cause. We shall grant IBM’s motion to quash the subpoena to the extent

that the requested documents are privileged under the stipulated protective order in the

New York action or were already sought from IBM in the underlying case. Any remaining

documents that do not fall into either of those categories are more appropriately sought

from IBM through the discovery process. The District of New Jersey has already entered



                                            1
a confidentiality order and is considering a pending motion for a protective order in the

underlying action.

                                             Factual Background

      In February 2017, Susan Conrey sued IBM Corporation, her former employer, for

age discrimination in the District of New Jersey (the “Conrey Action”).1 On August 16,

2019, she served a non-party subpoena on former IBM employee Terry Keebaugh,

seeking documents relating to (1) communications with Denise Williams, IBM’s former

Vice President of Human Resources, (2) IBM’s new hire programs, and (3) IBM’s

“Millennial Task Force” or “Early Career” programs (the “Keebaugh subpoena”).2 Conrey

gave notice to IBM of the Keebaugh subpoena on August 14, 2019.3

      Keebaugh is a plaintiff in an unrelated lawsuit for age discrimination against IBM

in the Southern District of New York (the “Keebaugh Action”).4 IBM produced documents

to Keebaugh during discovery in that action. The production was subject to a stipulated

protective order limiting the use of any IBM-produced documents designated as

“confidential” or “attorney’s eyes only” to solely the Keebaugh Action (the “Keebaugh

Protective Order”).5

                                              Discussion

      Federal Rule of Civil Procedure 45(d)(3)(A)(iii) provides “[o]n timely motion, the

issuing court must quash or modify a subpoena that . . . requires disclosure of privileged


      1   Def.’s Mot. to Quash at 4-5 (ECF No. 1).

      2   Id.

      3   Pl.’s Opp’n to Def.’s Mot. to Quash at Exh. I (ECF No. 6).
      4   Def.’s Mot. to Quash at 4 (ECF No. 1).

      5   Id. at 6, 9.

                                                     2
or other protected matter, if no exception or waiver applies.” Fed. R. Civ. P. 45(d)(3)(A)(iii)

(emphasis added). “The party moving to quash bears the burden of establishing that a

privilege attaches to the subpoenaed documents.” Savant Systems, LLC v. Crestron

Elecs., Inc., No. 12-51, 2012 WL 987404, at *4 (E.D. Pa. Mar. 22, 2012) (citations

omitted).

                A. Standing

        A party has standing to move to quash a non-party subpoena if it claims a personal

right or privilege regarding the production. Savant Systems, 2012 WL 987404, at *3 (citing

Davis v. Gen. Acc. Ins. Co., No. 98-4736, 1999 WL 228944, at *2–3 (E.D. Pa. Apr. 15,

1999)). The subpoena seeks confidential documents that have been produced subject to

a protective order in Keebaugh’s unrelated action against IBM. Thus, because IBM has a

personal right with respect to the documents sought, it has standing to challenge the

Keebaugh subpoena. See Davis, 1999 WL 228944, at *2–3 (finding defendants had

standing to challenge non-party subpoena where they did not specifically address

whether they allege any personal right or privilege in the subject matter, but claim the

subpoenas involve production of documents protected by attorney-client privilege).6

                B. Timeliness

        Motions seeking to quash or modify a subpoena under Rule 45(d)(3)(A) must be

“timely.” Fed. R. Civ. P. 45(d)(3)(A); 9 Moore’s Federal Practice § 45.50[1] (3d ed. 2016).



        6 See also Murr v. Midland Nat. Life Ins. Co., No. 11-1362, 2011 WL 3236001, at *1 (S.D. Cal. July
28, 2011) (“Because all of the documents requested through the subpoena are documents Midland
produced in another litigation subject to a protective order, it clearly does have standing based upon its
‘personal right’ and interest in the documents.”); Dart Indus., Inc. v. Liquid Nitrogen Processing Corp. of
Cal., 50 F.R.D. 286, 291–92 (D. Del. 1970) (while movant did not allege any personal privilege with respect
to the requested documents, it did assert that some of the documents were “secret and confidential” and
produced under protective orders).


                                                    3
Rule 45 does not provide a specific time period for bringing a motion to quash. Courts

have required motions to quash be made before the date for compliance, unless the

compliance period is unreasonably short. Id.; City of St. Petersburg v. Total Containment,

Inc., No. 06-20953, 2008 WL 1995298, at *2 (E.D. Pa. May 5, 2008) (denying motion to

quash as untimely where party filed motion one day after compliance date).7

        What is a “reasonable time to comply” is flexible. Courts consider fourteen days

from the date of service presumptively reasonable. Grant Heilman Photography, Inc. v.

John Wiley & Sons, Inc., No. 11-1665, 2011 WL 5429005, at *7 (E.D. Pa. Nov. 7, 2011)

(citing Cris v. Fareri, No. 10-1926, 2011 WL 4433961, at *2 (D. Conn. Sept. 22, 2011)).

Some courts have found less time reasonable. See City of St. Petersburg, 2008 WL

1995298, at *2 (denying motion to quash where subpoena provided compliance period of

twelve days).

        Here, Conrey served the subpoena on Keebaugh on August 16, 2019, after giving

IBM notice by email two days earlier. The date of compliance listed in the subpoena is

August 29, 2019.8 This compliance period is reasonable.

        On September 3, 2019, five days after the return date in the subpoena, IBM filed

a motion to quash in the District of New Jersey. 9 On September 11, 2019, the court




        7 See also Toole v. Cordovani, No. 13-6720, 2014 WL 132002, at *2 (D.N.J. Jan. 10, 2014) (denying

motion to quash as untimely where filed three days after compliance date); Friedman v. Dollar Thrifty Auto.
Grp., Inc., No. 14-25-38, 2014 WL 5810920, at *2 (M.D. Fla. Nov. 7, 2014) (denying motion to quash as
untimely where filed minutes after compliance date); CCB LLC v. Banktrust, No. 10-228, 2010 WL 4038740,
at *1 (N.D. Fla. Oct. 14, 2010) (denying motion to quash as untimely where filed “twenty-seven” minutes
before the compliance date on a federal holiday, thus not providing sufficient time “for any court to issue a
meaningful and timely order”).

        8   Def.’s Mot. to Quash Exh. B (ECF No. 1).
        9   Id. at 4.


                                                       4
dismissed the motion without prejudice because it lacked jurisdiction over the motion.10

On September 18, 2019, twenty days after the subpoena return date, IBM filed the instant

motion to quash the subpoena.11 We conclude IBM’s motion to quash is untimely.

       “Good cause” or other circumstances may excuse an untimely motion. Courts have

discouraged imposing a waiver of privilege merely because a party filed a belated motion

to quash. See Chevron Corp. v. Stratus Consulting, Inc., No. 10-00047, 2010 WL

2135217, at *4 (D. Colo. May 25, 2010). The movant’s communicating opposition to the

subpoena before the compliance date may excuse an untimely motion to quash. See

Spring Pharm., LLC v. Retrophin, Inc., No. 18-04553, 2019 WL 3731725, at *6 (E.D. Pa.

Aug. 8, 2019). Where the delay in filing a motion to quash resulted from attempts to

negotiate and resolve the dispute, courts may excuse untimeliness. See Hartz Mountain

Corp. v. Chanelle Pharmaceutical Veterinary Products Manufacturing Ltd., 235 F.R.D.

535, 536 (D. Me. 2006); Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44, 52

(S.D.N.Y. 1996). To hold otherwise would discourage parties from attempting to resolve

disputes before seeking judicial intervention.

       Denying IBM’s motion to quash as untimely would result in disclosure of

confidential material subject to a protective order in another case. This ground alone

constitutes “good cause” sufficient to excuse the untimeliness. Additionally, IBM’s counsel

communicated its objection to the Keebaugh subpoena to Conrey’s counsel on August

22, 2019, before the compliance date.12 The parties attempted to resolve the dispute, but



       10   Id.

       11   Id. at 1.
       12   Id. at 4.


                                             5
were unsuccessful.13 The Keebaugh subpoena seeks documents without carving out

those designated as confidential under the Keebaugh Protective Order. 14 These

circumstances are sufficient to excuse the filing of the motion after the compliance date.

                  C. Privilege

       Courts are particularly wary of non-party subpoenas seeking documents that are

already the subject of a protective order in other litigation. In Savant Systems, a factually

similar case, the plaintiff and the defendant were engaged in litigation in the District of

Massachusetts, and the plaintiff filed a non-party subpoena requesting documents from

a plaintiff in a separate, unrelated action against the same defendant in the District of

Utah. 2012 WL 987404, at *1. In the Utah action, the defendant had produced 300,000

documents designated “confidential” or “highly confidential” under a court-approved,

stipulated protective order. Id. The Utah protective order provided that confidential

documents produced in the Utah action may only be used in that action and may not be

used for any other purpose or in any other action. Id. The plaintiff argued that the Utah

protective order should be vitiated because any documents produced in the

Massachusetts action will be subject to the protective order issued in the Massachusetts

action. Id. at *4.

       The court granted the defendant’s motion to quash because the requested

documents were clearly privileged under the Utah protective order. Id. The court noted

that the plaintiff failed to cite any authority suggesting that the existence of a protective

order in the Massachusetts action constituted the type of exception that would allow



       13   Id.

       14   Id. at Exh. B.

                                             6
disclosure of privileged information under Rule 45(d)(3)(A)(iii). Id. Other courts have come

to the same conclusion when faced with similar facts. See Murr, 2011 WL 3236001, at

*1–2 (quashing plaintiff’s non-party subpoena seeking documents produced in separate

litigation under protective order); Mona Vie, Inc. v. Amway Corp., No. 08-02464, 2009 WL

524938, at *4 (D. Colo. Mar. 2, 2009) (“[T]he Court has serious concerns about the effect

of the Protective Order entered by the District of Utah on the discovery sought by

Defendant’s subpoenas. The Court does not believe that it is appropriate for Defendant

to attempt to circumvent the protections provided in the Protective Order by attempting to

obtain Plaintiffs’ privileged and/or confidential documents from [a non-party].”); Zenith

Radio Corp. v. Matsushita Elec. Indus. Co., No. 74–2451, 1978 WL 1333, at *3 (E.D. Pa.

May 2, 1978) (“[T]he status of confidentiality of these documents [under a protective

order] will not be breached by an order of this court . . . . It is an abuse of the discovery

process to order a defendant in the instant litigation to produce all documents which he

had submitted in another case under the judicial imprimatur that those documents, when

submitted, were judicially protected as confidential.”)

       IBM claims the Keebaugh subpoena must be quashed because it seeks

documents produced by IBM in the Keebaugh Action that are designated confidential and

protected by the Keebaugh Protective Order.15 IBM asserts that it has not publicly

disclosed the previously produced documents.16

       Conrey counters that IBM has not met its burden of showing the Keebaugh

subpoena implicates privileged material. According to Conrey, IBM mischaracterizes the


       15   Id. at 9.
       16   Id.


                                             7
documents she is seeking through the subpoena.17 She insists that she is not seeking the

documents produced by IBM in the Keebaugh Action, but rather documents relating to

Denise Williams and the new hire and early career programs that are in Keebaugh’s

“possession.”18 Conrey argues that IBM has not represented whether the documents

sought in the Keebaugh subpoena are in IBM’s custody, possession, or control, or

whether it has produced these documents in the Keebaugh Action.19 Conrey also argues

that IBM fails to identify which documents sought in the Keebaugh subpoena are subject

to the Keebaugh Protective Order and why or how those documents are privileged and

protected.20 Like the plaintiff in Savant Systems, Conrey contends the discovery

confidentiality order entered by the District of New Jersey in the underlying case will serve

as adequate protection for the privileged material.21

       IBM maintains that whether the documents sought were produced by IBM pursuant

to the Keebaugh Protective Order or whether they are other IBM-confidential documents

in Keebaugh’s “possession,” they are not the proper subject of a third-party subpoena.22

IBM argues that Conrey should seek these documents from IBM instead of Keebaugh,

and asserts that Conrey has already requested at least some of these documents from




       17   Pl.’s Opp’n to Def.’s Mot. to Quash at 6 (ECF No. 6).

       18   Id. at 3-4.
       19   Id. at 4.

       20   Id. at 6-7.

       21   Id. at 7.
       22   Def.’s Mot. to Quash at 6 (ECF No. 1).


                                                      8
IBM in the Conrey Action, to which IBM objected.23 IBM accuses Conrey of using the

Keebaugh subpoena to circumvent the discovery process in her action.24

        We agree that any requested documents covered by the Keebaugh Protective

Order should not be disclosed to Conrey through a subpoena and that Conrey should

seek those documents in discovery in her own action. Like the protective order in the Utah

action in Savant Systems, the Keebaugh Protective Order provides:

        “The Confidential Information and Attorneys’ Eyes Only Information
        disclosed will be held and used by the Non-Designating Party solely for use
        in connection with the above-captioned action, unless such information and
        documents that constitute the Confidential Information or Attorneys’ Eyes
        Only Information have been publicly disclosed by the Designating Party. For
        the avoidance of doubt, Confidential Information and Attorneys’ Eyes Only
        Information may not be used by either party in connection with any other
        action, unless such information and documents that constitute the
        Confidential Information or Attorneys’ Eyes Only Information have been
        publicly disclosed by the Designating Party.”

Def.’s Mot. to Quash Exh. C at ¶ 5. It is unclear exactly how many of the documents

sought by the Keebaugh subpoena were already produced by IBM and designated

confidential under the Keebaugh Protective Order. IBM contends it is the “vast majority,” 25

but gives no specifics as to what proportion of the requested documents are covered.

Regardless of which documents sought are subject to the Keebaugh Protective Order,

the covered documents are clearly confidential and protected, and cannot be disclosed

outside of the Keebaugh Action.26 Savant Systems, 2012 WL 987404, at *4. The fact that


        23   Id. at 7-8.

        24   Id. at 4-5, 7, 10.

        25   Id. at 5.
        26Conrey’s reliance on Williams v. Claims Overload Sys. and Malibu Media, LLC v. Does No. 1-30
is misplaced. Williams did not involve a protective order filed in another action. In Williams, the defendant
served a subpoena on the plaintiff’s limited partnership, and the plaintiff objected on grounds of privilege.
No. 97-6851, 1998 WL 254960, at *1 (E.D. Pa. May 6, 1998). The plaintiff did not “elaborate further on the

                                                     9
the District of New Jersey has already entered a confidentiality order in the Conrey Action

does not displace the Keebaugh Protective Order. Id. See also Murr, 2011 WL 3236001,

at *2 (“The fact that there is a protective order in the Murr Action that may protect

confidential information obtained from a non-party does not mean that information beyond

what is within the scope of discovery as set forth in Rule 26 may be obtained by

subpoena.”)

        These documents are appropriately sought from IBM in the course of discovery in

the Conrey action. Whether Keebaugh obtained these documents from IBM subject to the

Keebaugh Protective Order or possesses them independently, the fact remains that IBM

has indicated they are within its custody, possession, or control. Conrey may request

these documents through Rule 34 from IBM in the Conrey Action. See Layman v. Junior

Players Golf Acad., Inc., 314 F.R.D. 379, 385 (D.S.C. 2016) (citing 8A Charles Alan

Wright, et al., Federal Practice and Procedure § 2204 at 365 (2nd ed. 1994)) (“If

documents are available from a party, it has been thought preferable to have them

obtained pursuant to Rule 34 rather than subpoenaing them from a nonparty witness.”)27



privilege being invoked or the character of the matter he has deemed to be confidential.” Id. The court held
that the plaintiff failed to show that the information sought was subject to a privilege or other form of
protection. Id. Similarly, in Malibu Media, the defendants only asserted that they had “privacy or proprietary
interests over the information sought” by the non-party subpoenas. No. 12-3896, 2012 WL 6203697, at *3
(D.N.J. Dec. 12, 2012). “Without more, the Court finds Defendants have not satisfied their burden of
establishing the existence of any privileged or protected information.” Id. at *3. The court also found that
the defendants had disclosed their personal information to their internet service providers when setting up
their Internet accounts, thus negating any privacy interest. Id. at *4. These cases are distinguishable from
this case, where the existence of a protective order from another case establishes the privilege and
protection over the requested documents.
        27 See also Murr, 2011 WL 3236001, at *2 (“Murr may request the same documents being sought

from [non-party] through discovery directed to [defendant] in the Murr Action, subject to normal discovery
procedures and protections in place in his own action. Murr may request the documents directly from
[defendant] without involving a third party that does not have the same interests as [defendant] in protecting
the documents relating to its business practices and policyholders.”)


                                                     10
        IBM claims that Conrey has already requested at least some of these documents

from IBM in her Third Set of Requests for Production of Documents in the underlying

action, and IBM has objected. Conrey may not circumvent the discovery process through

a non-party subpoena. “The leading treatises agree that . . . resort to Rule 45 should not

be allowed when it circumvents the requirements and protections of Rule 34 for the

production of documents belonging to a party.” Stokes v. Xerox Corp., No. 05-71683,

2006 WL 6686584, at *3 (E.D. Mich. Oct. 5, 2006).28 To the extent the documents sought

in the Keebaugh subpoena overlap with Conrey’s Third Set of Requests for the

Production of Documents, the Keebaugh subpoena is an improper end-run around the

discovery procedures governing the Conrey Action. If any of the subpoenaed documents

are not covered by Conrey’s third set of requests, Conrey may seek them from IBM in the

Conrey Action.

        In either event, the District of New Jersey may determine whether the documents

must be produced or whether they are protected. It has managed discovery in the Conrey

Action and is more familiar with the discovery history.29 The District of New Jersey is the

proper court for IBM to address any confidentiality concerns.

        For these reasons, we grant IBM’s motion to quash the Keebaugh subpoena.30


         28 See also 7 Moore’s Federal Practice § 34.02[5][e] (3d ed. 2016) (citing Hasbro, Inc. v.

Serafino, 168 F.R.D. 99, 100 (D. Mass. 1996)) (“Although Rule 45 is not limited by its terms to nonparties,
it should not be used to obtain pretrial production of documents or things, or inspection of premises, from a
party in circumvention of discovery rules or orders. Discovery from a party, as distinct from a nonparty, is
governed by Rule 34, not Rule 45.”); Murr, 2011 WL 3236001, at *2 (“Murr also has outstanding document
requests to [defendant] in the Iowa action. Given that Plaintiff Murr has not exhausted his remedies before
the court in Iowa, the Court does not find that the production of documents from a third party that are subject
to a protective order in another action is necessary at this time.”)

        29   Pl.’s Opp’n to Def.’s Mot. to Quash at 1-2 (ECF No. 6).
        30If the parties to the Keebaugh Action dispute or need clarification about the scope of the
Keebaugh Protective Order, they should address that issue within the confines of the Keebaugh Action.
Savant Systems, 2012 WL 987404, at *4. See also Wolk v. Teledyne Industries, Inc., 475 F. Supp. 2d 491,

                                                      11
499–500 (E.D. Pa. 2007) (observing that a matter was placed in suspense to allow the court that issued
the protective order to address an alleged violation of the order). We decline to address IBM’s motion for a
protective order because it is unnecessary.


                                                    12
